Citation Nr: 1414024	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for service connection for flat feet.


REPRESENTATION

Veteran represented by: New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was processed using the Virtual VA and Veterans' Benefit Management System paperless claims processing systems.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for flat feet in an October 2008 rating decision; the Veteran initially appealed, but he did not file a timely substantive appeal to the Board after issuance of a statement of the case; the appeal was closed; and no new and material evidence was received within the appeal period.

2.  Evidence received since the last final denial does not relate to an unestablished element of that claim or raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The October 2008 RO denial of service connection for flat feet became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2008 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA notified the Veteran in July 2010, prior to the initial denial of the claim to reopen, of the information and evidence necessary to substantiate his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  This included the general elements of service connection, the correct standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Further, the Veteran did not identify any outstanding records or submit new evidence sufficient to trigger VA's duty to assist in obtaining records or providing a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  No additional notice or assistance is required.
 
Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  If new and material is received prior to the expiration of the appeal period, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

For claims to open that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   VA should consider whether the newly submitted evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (defining when a VA examination is necessary).

Here, the Veteran initially sought service connection for flat feet in May 2008.  The RO denied this claim in an October 2008 rating decision, based on a finding that the current disability was not incurred during service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (providing that service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service).  

The Veteran was notified of the initial denial and his appellate rights in October 2008.  He submitted a notice of disagreement, and a statement of the case and accompanying notice was provided on October 29, 2009.  Thereafter, the Veteran submitted a substantive appeal (VA Form 9) that was signed and dated December 16, 2009; however, it was received by the RO on January 29, 2010.  The RO notified the Veteran in a May 2010 letter that his appeal was not timely, and that he could appeal from that determination.  He did not do so; rather, in June 2010, the Veteran requested to reopen his previously denied claim.  

Further, VA did not receive any new or material evidence within one year of notification of the October 2008 denial, or within 60 days of the statement of the case.  The only new evidence consisted of the Veteran's June 2009, notice of disagreement.  This did not include any new evidence relating the claimed pes planus to service.  The Veteran merely argued that service connection should be granted because it had previously been granted for hearing loss and tinnitus.  As such, the October 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.302, 20.1103.

At the time of the prior denial, the claims file included the Veteran's May 2008 statement describing the circumstances of his alleged in-service injury when he jumped off a ramp during training, with subsequent foot pain throughout service.  The Veteran indicated that he did not have foot problems prior to service, he was told he had flat feet upon exiting service, he sought treatment and was prescribed orthotics approximately three years after service, and he was now having worsening problems.  The RO had determined that the Veteran's service treatment records were fire-related and, therefore, unavailable.  The RO had requested the Veteran to identify any alternative sources of evidence, to include any outstanding treatment records; however, he did not do so.  The RO had obtained VA records from April 2002 to July 2008 that showed current flat feet, which was treated with orthotics in the past, and that the Veteran had a non-VA primary care provider. 

In support of his claim to reopen, the Veteran submitted an exact copy of his May 2008 statement in August 2010; this is not new evidence.  The Veteran's VA Form 9, received in January 2010, summarized the same facts as reported on the May 2008 statement, and asserted that VA should apply the benefit of the doubt rule to grant his claim.  The Veteran made similar assertions in his November 2012 substantive appeal (VA Form 9).  In January 2013, the Veteran's Congressional representative submitted a statement with a similar summary of facts and arguments.  Although these statements are new, in the sense that they were submitted on pieces of paper that were not previously in the record, they repeat information previously considered and are duplicative.  They do not contain new evidence.

The Veteran also submitted a letter indicating that his VA copay would change effective in July 2010.  This evidence is not pertinent to the question of whether the Veteran's disability was incurred or aggravated in service, which was an unestablished fact necessary to substantiate the claim.  

In sum, the new evidence is not pertinent and does not raise a reasonable possibility of substantiating the claim, or trigger the need to provide a VA examination.  In particular, it does not raise an indication that the current disability may have a relationship to service.  See McLendon, 20 Vet. App. at 81-82; Shade, 24 Vet. App. at 117-18.  As the Veteran's assertions and facts submitted were previously considered, new and material evidence has not been received.  38 C.F.R. § 3.156(a)

	
ORDER

New and material evidence having not been received, the application to reopen the claim for service connection for flat feet is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


